DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Timothy Murphy on 04 February 2022.

The application has been amended as follows: 
1. (Currently Amended) A gas turbine engine comprising: a compressor section, a combustor section, a turbine section, and at least one rotatable shaft; and a seal assembly including a static structure and a rotatable structure configured to meet to form a contact area, wherein the seal assembly includes an abradable coating on one of the static structure and the rotatable structure, and wherein the seal assembly further includes a cutter on the other of the static structure and the rotatable structure, wherein, in normal engine operating conditions, the abradable coating and the cutter are adjacent the contact area and are radially outward of the  engine operating conditions, an axial end face of a seal plate and an axial end face of a face seal are in direct contact at the contact area.

6. (Currently Amended) The gas turbine engine as recited in claim 1, wherein the abradable coating is positioned such that, in normal engine operating conditions, the cutter does not contact the abradable coating.

9. (Currently Amended) The gas turbine engine as recited in claim 8, wherein the abradable coating is positioned on the rotatable structure and, in normal engine operating conditions, the abradable coating is radially outward of the contact area.

15. (Currently Amended) A bearing compartment for a gas turbine engine, comprising: a bearing assembly; and a seal assembly including a static structure and a rotatable structure configured to meet to form a contact area, wherein the seal assembly includes an abradable coating on one of the static structure and the rotatable structure, and wherein the seal assembly further includes a cutter on the other of the static structure and the rotatable structure, wherein, in normal engine operating conditions, the abradable coating and the cutter are adjacent the contact area and are radially outward of the contact area, and wherein, in normal engine operating conditions, an axial end face of a seal plate and an axial end face of a face seal are in direct contact at the contact area.

18. (Currently Amended) The bearing compartment as recited in claim 16, wherein: the abradable coating is positioned such that, in normal engine operating conditions, the cutter does 

21. (Currently Amended) The gas turbine engine as recited in claim 1, wherein, in normal engine operating conditions: within the contact area, the axial end face of the seal plate and the axial end face of the face seal are both substantially planar, smooth surfaces, within the contact area, the axial end face of the seal plate is either an aft-most or a fore-most surface of the seal plate, and within the contact area, the axial end face of the face seal is either an aft-most or a fore- most surface of the face seal.

The amendments were made to clarify the normal operating conditions, as there could be some confusion as to if those were engine conditions or relating to some other ambient condition.

Allowable Subject Matter
Claims 1-9, 11, 13-18, and 20-22 are allowed.
The following is an examiner’s statement of reasons for allowance: The amendments made by the applicant overcome the previously presented prior art. The examiner searched for different seal orientations that would provide direct axial contact between the two seal components while maintaining the radial abradable seal orientation. Some previously cited art like Hardikar (US 20190093496) showed aspirating seals that appeared to show direct axial contact between the seal components like in Figure 4. However, this aspirating seal is not intended to make contact with the seal land during normal operation as can be seen in Figure 4A. .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE C RIBADENEYRA whose telephone number is (469)295-9164. The examiner can normally be reached Mon-Fri 9:00-5:00 (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/THEODORE C RIBADENEYRA/            Examiner, Art Unit 3745                                                                                                                                                                                            

/J. Todd Newton, Esq./            Primary Examiner, Art Unit 3745                                                                                                                                                                                            	2/5/2022